SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DINOCO OIL, INCORPORATED (Exact name of registrant as specified in its charter) DELAWARE 46-4842568 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Dinoco Oil, Inc. 1oop 410, Suite 700-134 San Antonio, TX 78213 Telephone: 210-414-3092 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Dorothy Scaringe Chief Executive Officer, Chief Financial Officer, President DINOCO OIL 1oop 410, Suite 700-134 San Antonio, TX 78213 Telephone: 210-414-3092 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) Approximate date of commencement of proposed sale to the public : As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.  If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer[ ] (Do not check if a smaller reporting company) Smaller reporting company [X] 1 CALCULATION OF REGISTRATION FEE Securities to be Amount To Be Offering Price Aggregate Registration Fee Registered Registered Per Share Offering Price [1] Class B Common Stock: 200,000,000 $ .25 $ 50,000,000 $ 6,440.00 [1] Estimated solely for purposes of calculating the registration fee under Rule 457. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION8(A), MAY DETERMINE. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED December 11 , 2014 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. PROSPECTUS DINOCO OIL, Inc. 200,000,000 Shares of Common Stock OFFERED BY DINOCO OIL, INC. Offering Made Without an Underwriter Class B shares to be sold carry no voting rights See the Section Offering-Plan of Distribution in the Prospectus This offering is self-underwritten and conducted on a “Best Efforts No Minimum” basis and will end one year from the date that the registration statement is effective. No arrangement has been made to escrow funds received from the stock sales pending the completion of the offering. In that regard, proceeds from sales of the common stock will be delivered directly to the Company as sales occur. Directly funding the Company from the common stock sales exposes investors to significant risks as disclosed further in the section The Offering-Plan of Distribution. Because the offering has no set minimum and there is no plan to escrow the offering proceeds, the Company may fail to raise enough capital to fund its business plan and operations and it’s possible that investors may lose substantially all of their investment. No underwriter or person has been engaged to facilitate the sale of shares of common stock in this offering. There are no underwriting commissions involved in this offering. The Company does not intend to sell any specific minimum number or dollar amount of securities but will use its best efforts to sell the securities offered. 2 A Total of Up to 200,000,000 Shares of Class B Stock Par Value $ 0.000001 per Share Offered at $.25 (a quarter) Per Share OUR COMMON STOCK IS NOT TRADED ON ANY NATIONAL SECURITIES EXCHANGE AND IS NOT QUOTED ON ANY OVER-THE-COUNTER MARKET.THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE “RISK FACTORS” FOR A DISCUSSION OF RISKS APPLICABLE TO US AND AN INVESTMENT IN OUR COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. We are an Emerging Growth Company as defined in the Jumpstart Our Business Startups Act. 3 TABLE OF CONTENTS Page Prospectus Summary 4 Plan of Distribution; Terms of the Offering 5 Summary of Financial Information 6 JOBS Act Statement 7 Risk Factors 8 Use of Proceeds 18 Determination of Offering Price 19 Management’s Discussion and Analysis or Plan of Operation 19 Directors, Executive Officers and Control Persons 22 Security Ownership of Certain Beneficial Owners and Management 23 Executive Compensation 24 Certain Relationships and Related Transactions 25 Legal Proceedings 26 Anti-Takeover Provisions Shares Eligible for Future Sale 26 Code of Ethics 26 Plan of Distribution 26 Description of Securities 28 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 29 Recent Sales of Securities 29 Financial Statements 30 Interests of Named Experts and Counsel 46 Undertakings 46 Signatures 47 PROSPECTUS SUMMARY THIS SUMMARY HIGHLIGHTS SELECTED INFORMATION AND DOES NOT CONTAIN ALL THE INFORMATION THAT MAY BE IMPORTANT TO YOU. YOU SHOULD CAREFULLY READ THIS PROSPECTUS, ANY RELATED PROSPECTUS SUPPLEMENT AND THE DOCUMENTS WE HAVE REFERRED YOU TO IN THE SECTION “WHERE YOU CAN FIND MORE INFORMATION” BEFORE MAKING AN INVESTMENT IN OUR COMMON STOCK, INCLUDING THE “RISK FACTORS” IN THIS PROSPECTUS, REFERENCES TO “ THE COMPANY,” “DINOCO,” “WE,” “US,” “OUR,” refer to Dinoco Oil, Inc . unless otherwise indicated or the context otherwise requires. THE BUSINESS OF THE COMPANY Dinoco Oil, Inc. incorporated in Delaware on December 20 th , 2013. We are an exploration-stage oil and natural gas company that is focused on the acquisition, development, and exploration of crude oil and natural gas properties in Oklahoma, Colorado, Kansas & Texas. Property Our principal office space is located at 1oop 410, Suite 700-134, San Antonio, TX 78213. We are currently paying $65 per month, on a month to month basis. Management believes the current premises are sufficient for its needs at this time. We currently have no investment policies as they pertain to real estate, real estate interests or real estate mortgages. The Jacks Leases We obtained a 160 acre lease in 2014 named the Jacks A/C, & Jacks B, in Young County, Texas. We have an 87.5% NRI, 100% working interest in these leases. We have no oil and gas reserve estimates on the aforementioned leases. The Jacks leases contain a total of 22 gross & net completed non-productive wells. There are no oil and gas wells currently in production on the leases. The leases total 160 gross & net acres. All of the acreage is developed, and there is no undeveloped acreage on this lease. The primary lease term is effective for two years starting from 5/31/14, and will continue provided we have oil and gas in paying quantities. No new wells are currently in the process of being drilled. We have not committed to provide a fixed and determinable quantity of oil or gas in the near future under any existing contracts or agreements for the Jacks leases. The leases are easily accessible since they are located directly off State Highway 14 in Young County, Texas. 4 Patents, Trademarks, Intellectual Property Part of our company name is similar to a fictional company Disney has used in several of their movies called Dinoco. Disney & its affiliates have no trademark on â€œDinocoâ€, or â€œDinoco Oilâ€. Based on our research, a third party filed for a trademark for â€œDinocoâ€ in 2013, but later abandoned their trademark application. That party was not related to Disney, or Pixar. There is no copyright for â€œDinoco Oilâ€. Regarding our logo, it has a detailed, snarling, vicious-looking T-Rex, with a distinctive font used for the word â€œDinoco,â€ while the â€œDinocoâ€ logo depicted in Disney & Pixar movies is a silhouette of an obese dinosaur superimposed over an outline of a chicken egg. We may, in the future, obtain a trademark for our company name, but have no plans to do so at present. THE COMPANY'S OPERATING HISTORY Dinoco has had no field operations or activity in 2013. We have not drilled any net productive or dry exploratory wells. The company intends, with a successful offering, to use proceeds from sales of our securities to obtain an operating bond to begin extracting oil from the existing shut-in wells on the Jacks lease, and acquire and conduct exploration on additional properties in Texas, Oklahoma, Kansas & Colorado. THE OFFERING-PLAN OF DISTRIBUTION This prospectus refers to the sale of 200,000,000 shares of the Company's Class B stock. There is no minimum number of shares that must be sold by us for the offering to proceed, and we will retain the proceeds from the sale of any of the offered shares.The shares will be offered at a fixed price of $.25 per share for the duration of the offering, which will be for one year from the date of effectiveness of this prospectus. This offering is a self-underwritten offering, which means that it does not involve the participation of an underwriter to market, distribute or sell the shares offered under this prospectus. We will sell shares on a continual basis. We reasonably expect the amount of securities registered pursuant to this offering to be offered and sold within one year from this initial effective date of this registration. We are offering the shares on a "self-underwritten" best efforts basis directly through our Director, Joseph Lacome and CEO, Dorothy Scaringe.They are both qualified pursuant to the safe harbor provision from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934. They will attempt to sell the shares.This Prospectus will permit Lacome & Scaringe to use their best efforts to market and sell this common stock directly, with no commission or other remuneration payable to them for any shares they may sell.At this time, the Company has not made any arrangements to place the funds received in an escrow or trust account, thus, the Company and its executive officers will have immediate access to such funds. This offering will terminate upon the earliest to occur of (i) the first anniversary of the effective date of the registration statement, (ii) the date on which all 200,000,000 shares registered hereunder have been sold, or (iii) the date on which we terminate this offering. In connection with his selling efforts in the offering, Mr. Lacome & Mrs. Scaringe will not register as a broker-dealer pursuant to Section 15 of the Exchange Act but rather will rely upon the "safe harbor" provisions of Rule 3a4-1 under the Exchange Act.
